Citation Nr: 1115514	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating higher than 10 percent for service-connected bony hyperostosis of the left sternocostal junction.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & T.S.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2003 to March 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In September 2009, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

The Board notes that this appeal originally included entitlement to service connection for a back disorder; however, service connection for congenital kyphosis and scoliosis, claimed as back pain, was granted in a February 2010 rating decision, and as such, is no longer on appeal.


FINDING OF FACT

The Veteran's left arm is not limited to midway between his side and shoulder level, his Group II muscle damage is not manifested by moderate symptoms, and he does not have compensable neurological symptoms.



CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for service-connected bony hyperostosis of the left sternocostal junction are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.55, 4.56, 4.71a, 4.73, 4.124a, Diagnostic Codes 5201, 5302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  The Veteran's claim for an initial rating higher than 10 percent for service-connected bony hyperostosis of the left sternocostal junction arises from his disagreement with the initial evaluation following the grant of service connection.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, VA outpatient medical records and private treatment records with the claims folder.  Additionally, the Veteran was afforded a VA examination pertinent to the issue on appeal.  This claim was remanded in September 2009 to afford the Veteran a new VA examination.  The Veteran was afforded a VA examination in January 2010.


In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II.  Entitlement to an Initial Rating Higher Than 10 Percent for Service-Connected Bony Hyperostosis of the Left Sternocostal Junction

The Veteran asserts that he was doing combatives in the Fall of 2005 when he was grabbed by the left arm and thrown to the ground.  See August 2007 VA examination.  He had severe pain in his chest with difficulty breathing.  He sought treatment at the time, but was not diagnosed with any disorder.  Later, a magnetic resonance imaging (MRI) demonstrated a "mass" on his chest and he had reported difficulty getting on/off tanks, trucks, and carrying heavy armor while in service.  Id.  Service connection for bony hyperostosis of the left sternocostal junction was established by an August 2007 rating decision, at which time a 10 percent rating was assigned, effective from March 2007.  The Veteran asserts his disability is more severe than what is represented by a 10 percent rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Veteran is currently rated as 10 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5015.  The rating schedule states that this disability should be rated based on limitation of motion of affected parts, as arthritis, degenerative.  When the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affect by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  As such, the Veteran has been given a 10 percent disability rating, based on painful motion.

The Veteran's private physician submitted a letter in May 2007.  The physician stated that the Veteran continues to have shooting pain in the left side of his chest through the shoulder and down the left arm resulting in numbness that interferes with lifting, pulling, and sleeping.

The Veteran was afforded a VA examination in July 2007.  The Veteran complained of a lump on his chest that occurred in 2005.  He stated current symptoms were pain in his shoulder, especially with lifting, pulling a bow, or sleeping.  He reported that if he does push-ups, he has a shooting pain from his chest to shoulder, down to his fingers, followed with numbness of his arm.  He also complained of left arm and shoulder weakness and stiffness.  The Veteran reported left shoulder pain, daily, described as an aching/throbbing pain, but at times he had sharp pain that was followed by numbness.  The examiner stated that a magnetic resonance imaging (MRI) taken in November 2005 demonstrated a small focal area of apparent bony hyperostosis at the left sternocostal junction, likely representing healing bony injury.  It was noted that the Veteran was right hand dominant.  Examination revealed normal auscultation and percussion to the left and right chest.  A musculoskeletal examination of reflexes was normal.  There was noted tenderness of the left acromioclavicular joint.  Left shoulder range of motion was 180 degrees of flexion, with pain at 160 degrees, 180 degrees of abduction with pain at 140 degrees, 90 degrees of external rotation without pain but with weakness, and 90 degrees of internal rotation without pain but with weakness.  Results from an electromyogram (EMG) did not reveal any abnormal findings for the left median or ulnar nerves.  The Veteran was diagnosed with bony hyperostosis at the left sternocostal junction, secondary to trauma/injury.  The examiner stated the Veteran had decreased manual dexterity, problems with lifting and carrying, difficulty reaching, decreased strength and upper extremity pain.  Effects on daily living ranged from mild to severe.

The Veteran testified at an August 2009 BVA Hearing that he was doing stretching exercises at home to stretch him arm, shoulder, and chest.  See August 2009 BVA Hearing Transcript.  The Veteran's wife testified that when the Veteran wakes in the morning his whole arm will be numb and he has trouble catching his breath.  Id.  The Veteran stated that his arm is numb every day when he wakes up and that he has difficulty carrying or lifting objects.  Id.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

The Veteran was afforded a VA examination in January 2010.  It was noted that the Veteran suffered an injury to the pectoralis major and minor muscles from blunt force trauma and that there was damage to the cartilage at the sternocostal junction.  There were noted flare-ups of the muscle injury residuals, of mild severity, occurring every two to three weeks precipitated by lifting and causing moderate limitation of motion.  The muscle group injured was noted to be the shoulder girdle and arm of the left side, the muscle group 2, which includes the pectoralis major (costosternal origin and the pectoralis minor).  Muscle strength for all muscle groups was noted to be five.  There was no noted intermuscular scarring.  The examiner noted that the Veteran had a reduced ability to lift more than 50 pounds without pain and had neuralgia of the lateral pec nerve.

An addendum was obtained in April 2010.  The VA examiner noted that hyperostosis of the sternocostal junction was present and the degree of hyperostosis was moderate.  There was a non-displaced fracture of the sternocostal junction, left, neuralgia of the lateral pectoral nerve.  There was no noted loss of range of motion of the hand, arm, scapula hurerous, or shoulder and arm, no dislocation or non-union, no radiculopathy present, no neuritis and no paralysis.  Additionally, a statement from the VA examiner was submitted in November 2010, indicating that the sternocostal joint has no range of motion because although it is a joint, it is not an articulated joint and thus has no measurable range of motion.

The Board has considered multiple diagnostic codes.  First, the Board has considered applicable orthopedic diagnostic codes.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a rating of 20 percent is warranted for limitation of motion of the arm to shoulder level or midway between side and shoulder level and a 30 percent rating is warranted if the arm is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

During the August 2007 VA examination, the Veteran had a left shoulder flexion to 180 degrees, with pain at 160 degrees, abduction to 180 degrees with pain at 140 degrees, external and internal rotation to 90 degree with no pain but with weakness.  In an April 2010 VA addendum to the January 2010 VA examination, it was noted there was no loss of range of motion of the hand, arm, scapula hurerous or shoulder and arm.  As such, based on the limitation of motion evidenced in the record, the Veteran does not meet the requirements to warrant an increased rating under Diagnostic Code 5201.

The Board has considered neurological diagnostic codes based on the Veteran's testimony indicating that he suffers from numbness.  In July 2007, the Veteran's EMG revealed normal sensory, motor distal latencies and conduction velocities of the left median and ulnar nerves.  There were no abnormal findings of the left upper limb.  The April 2010 Addendum to the January 2010 VA examination noted that there was neuralgia of the lateral pectoral nerve, but there was no radiculopathy, neuritis or paralysis present.  The Board notes that neuralgia is a noncompensable symptom in the Schedule of Ratings for Diseases of the Peripheral Nerves.  See 38 C.F.R. § 4.124a.  As such, based on the evidence of record, including the July 2007 EMG, the Veteran's neurological symptoms do not provide a basis for an increased rating.

The Board has considered muscular diagnostic codes.  Under Diagnostic Code 5302, for Group II muscles, a 20 percent rating is warranted for a moderate muscle injury.  A moderate injury is demonstrated by objective findings include exit scars, small or linear, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  See 38 C.F.R. § 4.56(d)(2).  

During the January 2010 VA examination, the examiner noted that the Veteran's Group II muscles, pectoralis major (costosternal origin) and pectoralis minor were injured.  There was no loss of deep fascia or muscle substance and the motion of any joint was not limited by muscle damage.  There were no noted scars, residuals of nerve damage, residuals of tendon damage, or residuals of bone damage.  The Board finds that a 20 percent rating under Diagnostic Code 5302 is not warranted because the Veteran does not have any of the objective findings, as noted above, and in 38 C.F.R. § 4.56(d)(2)(iii), which are associated with moderate muscle disability  

The Board has considered the Veteran's statements regarding the severity of his disability.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's contentions that he has pain, weakness, numbness, difficulty breathing, and difficulty lifting objects as a result of his disability are credible.  However, the Board finds the most persuasive and probative evidence of record to be that of the objective treatment records and examinations.  That evidence is unfavorable to a claim for an increased rating.

The Board has considered the possibility of a higher evaluation different rating code, but there is no other rating code that is more appropriate for evaluation of the Veteran's disability.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Rating

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran indicated that he was working fulltime and that time lost from work, totaling less than one week, was due to his back pain.  See August 2007 VA examination.  More recently, in January 2010, the Veteran indicated that he was not currently employed, but that he was a full-time college student.  The VA examination stated that the Veteran's sternocostal junction condition had no significant effects on the Veteran's occupation.  See January 2010 VA examination.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As such, based on all evidence of record, the Board finds that a 10 percent rating adequately reflects the severity of the Veteran's service-connected bony hyperostosis of the left sternocostal junction.


ORDER

Entitlement to an initial rating higher than 10 percent for service-connected bony hyperostosis of the left sternocostal junction is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


